         Case 6:19-cv-00024-JTJ Document 40 Filed 04/20/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION

 DURWOOD BELLMONT OSTERHOUT,                            CV 19-00024-H-JTJ


              Plaintiff,
                                                               ORDER
       vs.

 CAPTAIN SETH M. WENZEL and
 OFFICER COSTALICKEY,

              Defendants.


      Pending are Defendants’ Motion for Summary Judgment (Doc. 33),

Defendants’ Motion to Deem Requests for Admission Admitted (Doc. 36), and

Defendants’ Motion to Deem Motions Well Taken (Doc. 39).

      Defendants failed to serve Mr. Osterhout with the notice required by Rand v.

Rowland, 154 F.3d 952 (9th Cir. 1998) (en banc) and Local Rule 56.2. The Ninth

Circuit has stressed the importance of pro se prisoners receiving a Rand Notice at

the same time as the motion for summary judgment and failure to provide

contemporaneous notice maybe grounds for reversal. Woods v. Carey, 684 F.3d

934, 939-41 (9th Cir. 2012). Local Rule 56.2(b) provides that the failure to

provide this notice will result in the denial of the motion, regardless of whether the


                                          1
         Case 6:19-cv-00024-JTJ Document 40 Filed 04/20/20 Page 2 of 2



motion is fully briefed.

      ACCORDINGLY, IT IS HEREBY ORDERED THAT Defendants’ Motion

for Summary Judgment (Doc. 33) is DENIED WITHOUT PREJUDICE and

SUBJECT TO RENEWAL. The Court extends the dispositive motion deadline to

May 1, 2020.

      IT IS FURTHER ORDERED THAT Defendants’ Motion to Deem Motions

Well Taken (Doc. 39) is DENIED. The Court will reserve ruling on Defendants’

Motion to Deem Requests for Admissions Admitted (Doc. 36).

      DATED this 20th day of April, 2020.



                                      /s/ John Johnston
                                    John Johnston
                                    United States Magistrate Judge




                                      2
